El Juez Asociado Señor Corrada Del Río
emitió la opinión del Tribunal.
El Ponce Federal Bank, F.S.B., actualmente el Banco Bilbao Vizcaya Argentaría (en adelante Banco o el peticio-nario), acude ante nos mediante un recurso de certiorari en el cual solicita la revisión y revocación de una sentencia del Tribunal de Circuito de Apelaciones, emitida el 7 de mayo de 1999. Dicho foro confirmó, a su vez, otra sentencia dic-tada por el Tribunal de Primera Instancia que declaró sin lugar la reclamación del Banco y resolvió, en síntesis, que el codemandado aquí recurrido, Sr. Ramiro L. Colón Mu-ñoz, no tiene la obligación de devolverle al Banco la suma de sesenta y seis mil quinientos setenta y cinco dólares ($66,575).
*311HH
Ramiro L. Colón Muñoz (en adelante el recurrido) fun-gió como Presidente del Banco desde 1979 hasta el 8 de agosto de 1990.(1) Previo al inicio de sus labores en el Banco en 1979, el recurrido disfrutaba de la cubierta de una póliza de seguro de vida que, desde 1954, pagaba su antiguo patrono, la Cooperativa de Cafeteros de Puerto Rico. Cuando en 1979 el recurrido asumió la presidencia del Banco, éste acordó efectuar el pago de dicha póliza como uno de los beneficios laborales marginales.(2) Sin embargo, en 1984, el acuerdo sobre el pago de la póliza se renegoció. Se acordó que el recurrido le transferiría al Banco la titularidad de dicha póliza, debido a consideracio-nes contributivas.(3) Conforme al acuerdo, el Banco estaría obligado a transferirle la titularidad de la póliza al recu-rrido tan pronto concluyera el término de su presidencial4)
El Banco, por ser una institución de ahorro y préstamos, está bajo la supervisión y jurisdicción directa de la agencia federal que regula las asociaciones e instituciones de aho-rro y préstamos, entre otras, conocida como la Office of *312Thrift Supervision(5) (en adelante OTS).(6) En agosto de 1989, la OTS inició un procedimiento investigativo formal concerniente a ciertas transacciones y negocios que había efectuado el Banco. En particular, la investigación se cen-tró en ciertas irregularidades y prácticas bancarias ilega-les que se sospechaba había incurrido el recurrido conjun-tamente con su hermano, el Ledo. Wendell W. Colón, abogado del Banco.(7) La investigación surgió como resul-tado de los hallazgos contenidos en un informe que preparó la OTS, a principios de 1989, una vez concluido un proceso de auditoría.
En una reunión celebrada el 16 de julio de 1989, repre-sentantes de la OTS le informaron a la Junta de Directores del Banco que, a raíz de las irregularidades que habían detectado, se estaría iniciando un procedimiento adminis-trativo formal en contra de la Junta, el Banco, el recurrido y su hermano (conjuntamente denominados, en adelante, los querellados). Se indicó que a través de dicho procedi-miento se procuraría la eventual destitución del recurrido *313de la presidencia del Banco, entre otras medidas. Luego de dicha reunión, el recurrido comenzó inmediatamente a ne-gociar con el Banco un acuerdo de retiro (en adelante el acuerdo de retiro).
El 8 de agosto de 1990, el recurrido suscribió un acuerdo con la Junta de Directores en virtud del cual acordó reti-rarse de su cargo como Presidente del Banco, a cambio de la obtención de un número de beneficios marginales. Con-forme a ello, acordaron que el recurrido recibiría, inter alia, la suma de seiscientos quince mil quinientos dólares ($615,500) a título de saldo por su retiro {severance pay). El recurrido recibiría otra suma de catorce mil ciento treinta y siete dólares con cincuenta centavos ($14,137.50) como compensación mensual por continuar desempeñándose provisionalmente como Presidente de la Junta de Directo-res hasta el 31 de diciembre de 1990.(8) El Banco se com-prometió además a suplirle un automóvil y un teléfono ce-lular, así como a pagar las cuotas del Club Deportivo, el Club Náutico y el Bankers Club. Finalmente, el Banco acordó traspasarle la titularidad de la póliza de seguro de vida antes mencionada, y también pagarle por adelantado las primas correspondientes a treinta (30) meses, cantidad que ascendía a sesenta y seis mil quinientos setenta y cinco dólares ($66,575).
En conformidad, la Junta de Directores aprobó me-diante Resolución de 9 de agosto de 1990 transferir la titu-laridad de la póliza de seguro de vida al recurrido, así como realizar el pago por adelantado de las primas de seguro de los próximos treinta (30) meses. El Banco expidió un che-*314que por la suma de sesenta y seis mil quinientos setenta y cinco dólares ($66,575) a favor de Chubb Life Insurance Company of America (en adelante Chubb Life), a la vez que le solicitó a la aseguradora la tramitación del mencionado traspaso de titularidad de la póliza de vida. Conjunta-mente con dicha solicitud, el Banco otorgó y sometió a Chubb Life un documento que evidenciaba su intención de transferirle la titularidad de la póliza al recurrido, y todo interés que pudiese tener en la póliza que se expediría. (9) La renuncia del recurrido como Presidente del Banco fue efectiva el 9 de agosto de 1990.
El 23 de agosto de 1990, la OTS dio inicio al anticipado procedimiento administrativo de adjudicación en contra de los querellados. La agencia notificó una serie de decre-tos(10) mediante los cuales ordenó, entre otras medidas, la inmediata suspensión del recurrido de su cargo como pre-sidente del Banco y de la Junta de Directores; la suspen-sión de concesiones y beneficios que el recurrido pudiese obtener del Banco, incluidos aquellos beneficios nacidos del acuerdo de retiro, y una prohibición absoluta de participar en gestiones administrativas y comerciales con el Banco y sus miembros. Además, se le impuso al recurrido y a su hermano la responsabilidad solidaria de consignar una fianza por la suma de cincuenta mil dólares ($50,000), a manera de fondo de restitución monetaria a favor del Banco.
Las órdenes emitidas por la OTS denunciaban, en sín-tesis, que el recurrido y su hermano violaron su deber fi-duciario hacia los depositantes y accionistas del Banco, al *315incurrir en prácticas bancarias impropias e ilegales, de-mostrando un grave menosprecio hacia la estabilidad y so-lidez del Banco, ello en clara violación de las leyes y los reglamentos federales.(11)
Así las cosas, el recurrido inició comunicaciones con la OTS con el fin de transigir los cargos en su contra. El 7 de marzo de 1991, la OTS y el recurrido lograron llegar a un acuerdo de transacción (en adelante acuerdo de transacción). Ello se logró al amparo de la autoridad que le concede a dicha agencia la See. 8 del Federal Deposit Insurance Act, según enmendada, 12 U.S.C.A. see. 1818 (en adelante FDIA).(12) Mediante dicho acuerdo de transacción, el recurrido consintió a que la OTS emitiera una Orden Final en su contra, sin que tuviese que admitir o negar los cargos administrativos en su contra. Conforme a dicha Or-den Final, el recurrido convino renunciar a su derecho a una vista administrativa y a su derecho a solicitar una revisión judicial. A cambio, la OTS acordó limitarse a poner en vigor la Orden Final y a no iniciar procedimiento alguno adicional en contra del recurrido por los hechos que sur-gían del informe de la agencia. Por su obvia pertinencia al caso de autos, a continuación citamos las partes más rele-vantes del acuerdo de transacción:
WHEREAS, the Director of the OTS, on August 23, 1990, commenced the above-mentioned administrative enforcement proceeding by issuing and serving a Notice of Charges (the “Notice of Charges”) on the respondents, including Ramiro L. Colón, Jr. (“Ramiro Colón”); and
*316WHEREAS, Ramiro Colón has executed a Stipulation attached hereto as Exhibit A and incorporated herein by reference (the “Stipulation”) whereby, without admitting or denying the charges set forth in the Notice of Charges, he stipulates and consents to the issuance of this Order,
NOW THEREFORE, the Director of the OTS, pursuant to subsections (b) and (e) of Section 8 of the FDIA, as amended, HEREBY ORDERS as follows:
1. ... Ramiro Colón is hereby prohibited from holding any office at, or otherwise participating in any manner in the conduct of the affairs of, the following institutions ... Ponce Federal Bank, F.S.B .... any other insured depository institution
4. (a) Also in accordance with Section 8(b) of the FDIA, as amended, Ramiro Colón is hereby ordered to make payment (the “Payment”) to the Bank of $1,044,101, which represents (i) $615,500 paid to him on or about August 8, 1990, pursuant to a Retirement Agreement (the “Retirement Agreement”) dated August 8, 1990 by and between the Bank and Ramiro Co-lón; (ii) $418,601 paid to him (or for his benefit) from time to time as a result of the Bank’s advance indemnification for the legal fees incurred by Ramiro Colón (and Wendell Colón) in connection with the above-captioned matter; and (iii) $10,000, representing accrued interest on the foregoing sums;
5. Within two (2) Puerto Rican business days following service of this Order on counsel for Ramiro Colón, Ramiro Colón shall provide the OTS with written notice and evidence of his compliance with the requirements of Paragraphs 3 and 4 of this Order....
6. The Retirement Agreement is hereby rescinded and of no further force and effect,
7. All technical words or phrases used in this Order, for which meanings are not otherwise specified or otherwise provided by the provisions of this Order, shall insofar as applicable, have the meanings set forth in one or more of the following laws and regulations: the Home Owners Loan Act, as amended by FIRREA; the FDIA, as amended by FIRREA; and the regulations of the OTS, as codified in the Code of Federal Regulations, Title 12, Chapter V (or currently published in the Federal Register). Any technical words of phrases not subject to definition in the foregoing laws and regulations shall have meanings that accord with the best custom and usage in the savings association industry.
*3178. This ORDER shall be and is effective and enforceable upon service on counsel of record for Ramiro Colón/13) (Énfa-sis suplido.) Apéndice, págs. 91-95. (Stipulation to Order to Ramiro L. Colón, Jr.)
Una vez suscrito el acuerdo de transacción, el recurrido procedió a dar cumplimiento a la Orden Final, de modo que devolvió todos los beneficios que había obtenido mediante el acuerdo de retiro. No obstante, nunca reembolsó el pago de sesenta y seis mil quinientos setenta y cinco dólares ($66,575) correspondiente a treinta (30) meses de las pri-mas del seguro de vida, aunque varias veces el Banco lo solicitó.
El 31 de agosto de 1991, el Banco solicitó a Chubb Life la invalidación del cambio de titularidad de la póliza que había efectuado a favor del recurrido y el reembolso de la suma de sesenta y seis mil quinientos setenta y cinco dó-lares ($66,575) que había abonado a su favor. A esta solici-tud respondió Chubb Life, a través del Sr. Jaime Colón, agente a cargo de la póliza, informando que para ello pri-mero sería necesario que la Junta de Directores del Banco emitiera una resolución corporativa que revocara la reso-lución emitida el 8 de agosto de 1990, así como un docu-mento que acreditara el consentimiento del recurrido.
Por resultar infructuosas todas las gestiones extrajudi-ciales hechas por el Banco, el 11 de junio de 1992, éste instó una demanda contra Chubb Life, el recurrido, Georgina Ortiz Dexter, la sociedad legal de bienes gananciales compuesta por ambos, y cualquier beneficiario desconocido de la póliza. Alegó, primero, que los demandados tenían la obligación de devolver los sesenta y seis mil quinientos se-tenta y cinco dólares ($66,575) que el Banco pagó en con-cepto de primas de seguro de vida; y, segundo, que debía invalidarse el cambio de titularidad de la póliza efectuado a favor del recurrido.
*318El fundamento de la demanda fue que al suscribir el acuerdo de transacción con la OTS, el recurrido “rescindió” de manera expresa y voluntaria el acuerdo de retiro que había suscrito anteriormente con el Banco. Por tanto, el Banco alegó que éste venía obligado a devolver todas las prestaciones nacidas del acuerdo de retiro, incluidos los pagos hechos por adelantado a la póliza del seguro de vida. Señaló asimismo que la obligación del recurrido con la ase-guradora era personal, por lo que al haber satisfecho el pago de la póliza, con el consentimiento del recurrido, el Banco tiene ahora un crédito en su contra por dicha canti-dad, a tenor del Art. 1112 del Código Civil, 31 L.P.R.A. see. 3162.
En cuanto a Chubb Life, el Banco sostuvo que era res-ponsable por aquella parte de los sesenta y seis mil qui-nientos setenta y cinco dólares ($66,575) de las primas pa-gadas por adelantado que al momento de la solicitud de reembolso —31 de agosto de 1991— no habían sido devengadas.
El recurrido contestó la demanda aceptando, en esencia, la mayoría de las alegaciones. Aceptó inclusive que en la Orden Final emitida por la OTS se indicó claramente que el acuerdo de retiro concertado con el Banco quedó “rescindido”. Negó, sin embargo, que la Orden Final admi-nistrativa cubriese de manera específica la póliza de se-guro de vida de Chubb Life y el pago por adelantado de las primas, por lo cual rechazó que estuviese obligado a devol-ver dicha suma.
Al cabo de dos (2) años de litigio, el 14 de noviembre de 1994, el Banco y Chubb Life llegaron a un acuerdo. Some-tieron por tanto a la consideración del tribunal una “Esti-pulación de transacción y solicitud de sentencia parcial”. Apéndice, pág. 118. A tenor de ésta, dichas partes desistie-ron con perjuicio de cualquier reclamación que tuvieran o pudieran tener entre sí a consecuencia de los hechos ale-gados en la demanda. Además, la compañía aseguradora *319acordó allanarse a lo que el tribunal de instancia tuviese a bien disponer sobre la titularidad de la póliza y las primas pagadas por el Banco, y los demás beneficios consignados en dicha póliza. En igual fecha, el Tribunal de Primera Instancia (en adelante TPI) dictó una sentencia parcial para aprobar la transacción, en la cual declaró “que Ramiro Luis Colón Muñoz es el titular de la póliza ...”.(14) (Enfasis suplido.) Apéndice, pág. 533. No obstante, quedó sin resolverse si procedía o no la devolución de la suma de sesenta y seis mil quinientos setenta y cinco dólares ($66,575).
El 20 de marzo de 1996, el TPI emitió sentencia final, reiterando primeramente que la titularidad de la póliza pertenecía al recurrido, ya que así lo había acordado con el Banco y “estaba muy claro que al terminar la relación de trabajo, [éste] recuperaría su póliza”. Apéndice, pág. 537. Concluyó asimismo que la transacción realizada entre el recurrido y la OTS no podía tener un efecto retroactivo de “rescindir” el acuerdo de retiro, tal como si se tratara de una mera cancelación de los efectos del acuerdo de retiro. Ello, a base de que “el término rescindir en una ley federal y en una orden consentida dictada bajo la Autoridad [sic] de OTS no es el mismo que se da en el artículo 1243 del Código Civil”. Apéndice, pág. 546. Además, el TPI subrayó el hecho de que el asunto de la devolución del pago de sesenta y seis mil quinientos setenta y cinco dólares ($66,575) no fue específicamente mencionado en el acuerdo de transacción. En fin, el TPI sentenció que “el efecto de la rescisión fue la cancelación prospectiva, excepto lo que se dispuso de otra forma”; y seguido añadió que “la cancela-ción en nuestro sistema significa terminación de efectos y no devolución”. Apéndice, págs. 549-550. Así, pues, con-cluyó que el recurrido no estába obligado a devolver el pago *320de sesenta y seis mil quinientos setenta y cinco dólares ($66,575) efectuado a su favor.(15)
De esta sentencia acudió el Banco ante el Tribunal de Circuito de Apelaciones (en adelante TCA), mediante re-curso de apelación, el 14 de noviembre de 1997. Dicho tribunal, emitió sentencia el 7 de mayo de 1999, confirmando la dictada por el foro de instancia, y disponiendo en parte que:
A diferencia del Derecho Civil, en el Derecho contractual norteamericano es posible rescindir un contrato por acuerdo entre las partes. Tal situación, sin embargo, no implica la de-volución o restitución de las prestaciones objeto del contrato, su frutos o intereses.
Coincidimos con el demandado-apelado en que el término “rescinded” utilizado en la orden de la OTS se refiere al “rescission” del Derecho anglo-americano. Solo así es posible que las partes convinieran finalizar el contrato o acuerdo de retiro.(16) Apéndice, págs. 8-9.
El 16 de junio de 1999 el Banco presentó recurso de certiorari ante este Tribunal planteando la comisión del siguiente error:
Erró el Tribunal de Circuito de Apelaciones al excluir de los efectos de la rescisión, los pagos recibidos por el codemandado Ramiro L. Colón Muñoz dando sólo efectos prospectivos a un acuerdo de rescisión. Petición de certiorari, pág. 9.
Expedimos mandamiento de certiorari mediante Reso-*321lución de 27 de agosto de 1999. Las partes han compare-cido con sus respectivos alegatos. Estamos en posición de resolver, y así lo hacemos.
I — I HH
Primeramente, nos corresponde aclarar y definir breve-mente las diferentes relaciones contractuales que, prima facie, surgen de los hechos del presente caso, de modo que luego podamos examinar con mayor certeza los derechos personales que surgen a raíz de dichas relaciones.
La primera relación contractual que debemos destacar es el contrato laboral que el recurrido y el Banco estable-cieron en 1979. Dicha relación laboral terminó cuando, en 1990, el recurrido renunció a su puesto como Presidente del Banco, razón por la cual se originó un segundo con-trato: el acuerdo de retiro, que, al igual que el primero, fue suscrito por el recurrido y el Banco. Finalmente, nació en 1991 un tercer acuerdo: el acuerdo de transacción. Desea-mos puntualizar sin embargo que, a diferencia de los pri-meros dos acuerdos, el Banco no fue parte en el de transacción. Este tercer acuerdo se formalizó exclusiva-mente entre el recurrido y la OTS, un órgano administra-tivo del Gobierno federal.
El presente caso se originó precisamente por las diver-sas interrogantes y desiguales interpretaciones que, tanto el Banco como las partes contratantes, dan acerca del al-cance que tuvo dicho acuerdo de transacción y sus efectos sobre el preexistente acuerdo de retiro. Es preciso recordar que en el sexto inciso de dicho acuerdo de transacción se dispuso que “The Retirement Agreement is hereby rescinded and of no further force and effect”. (Énfasis suplido.) Apéndice, pág. 95. Las partes en el presente caso chocan, pues, en sus interpretaciones acerca del significado de la palabra “rescinded” y la forma en que se pueda hacer cum-plir o ejecutar esa llamada “rescisión”. Amparándose en *322dicha controversia,(17) el recurrido sostiene —ahora con el asentimiento de los tribunales inferiores— que no viene obligado a reembolsarle al Banco la suma sesenta y seis mil quinientos setenta y cinco dólares ($66,575). Veamos.
HH J — i
Para resolver el presente caso resulta indispensable re-señar el esquema reglamentario federal de las institucio-nes depositarías o de ahorro (en adelante instituciones depositarias).(18) Como resultado histórico del desarrollo de la economía estadounidense durante el siglo pasado, el Congreso estableció varias agencias federales para regla-mentar la industria bancaria y financiera en Estados Uni-dos de América (en adelante E.U.A.).(19)
*323Durante la época conocida como la Gran Depresión, el Congreso de E.U.A. aprobó varios estatutos específica-mente dirigidos a estabilizar las instituciones depositarias, que atravesaban su peor crisis.(20) Mediante dichos estatu-tos se creó la junta conocida como el Federal Home Loan Bank Board (en adelante FHLBB). Ésta se encargaría de autorizar y regular las instituciones depositarias. También se creó la corporación pública denominada Federal Savings and Loan Insurance Corporation (en adelante FSLIC), para servir como aseguradora de las instituciones deposi-tarias autorizadas por el FHLBB. Éstas fueron, sin duda, dos de las instituciones federales más importantes de la industria, ya que fueron responsables de preservar la esta-bilidad del sector financiero por más de cuatro (4) décadas. Sin embargo, la estabilidad de las instituciones deposita-rias en E.U.A. se comenzó a ver amenazada nuevamente al final de la década de 1970, cuando la tasa de interés y la inflación aumentaron drásticamente, afectándose la econo-mía y propiciándose, a su vez, la bancarrota de muchas de esas instituciones.(21)
Consecuentemente, en 1989, el Congreso tomó medidas para remediar la situación. El resultado fue la aprobación del Financial Institutions Reform, Recovery, and Enforcement Act (en adelante FIRREA).(22) Mediante dicho esta-tuto el Congreso eliminó la casi insolvente FSLIC; abolió también el FHLBB. La FSLIC fue sustituida por la FDIC; *324el FHLBB, por su parte, también fue abolido por FIRREA para ser sustituido por una nueva agencia que gozaría de mayores poderes fiscalizadores, la recién creada OTS. En otras palabras, la OTS es la agencia federal sucesora del FHLBB. First Gilbraltar Bank, FSB v. Morales, 19 F.3d 1032 (5to Cir. 1994).(23)
Ahora bien, en 1966 el Congreso aprobó la conocida See. 8, a través del Financial Institutions Supervisory Act of 1966 (en adelante FISA).(24) Con ello se logró un impor-tante paso de avance en la reglamentación de la industria bancaria. La Sec. 8(b) de FISA, 12 U.S.C.A. sec. 1818(b), dispone que:
(1) If, in the opinion of the appropriate Federal banking agency, any insured depository institution ... or any institution-affiliated party is engaging or has engaged, or the agency has reasonable cause to believe that the depository institution or any institution-affiliated party is about to engage, in an unsafe or unsound practice in conducting the business of such depository institution ... the agency may issue and serve upon the depository institution of such party a notice of charges in respect thereof. [If] the agency shall find that any violation or *325unsafe or unsound practice specified in the notice of charges has been established, the agency may issue and serve upon the depository institution or the institution-affiliated party an order to cease and desist from any such violation or practice. Such order may ... require the depository institution or its institution-affiliated parties to cease and desist from the same, and, further, to take affirmative action to correct the conditions resulting from any such violation or practice.
(2) A cease-and-desist order shall become effective at the expiration of thirty days ... (except in the case of a cease-and-desist order issued upon consent, which shall become effective at the time specified therein), and shall remain effective and enforceable as provided therein, except to such extent as it is stayed, modified, terminated, or set aside by action of the agency or a reviewing court.
(6) Affirmative action to correct conditions resulting from violations or practices.
The authority to issue an order under this subsection and subsection (c) of this section ... includes the authority to require such depository institution or such party to—
(A) make restitution or provide reimbursement, indemnification, or guarantee against loss if—
(i) such depository institution or such party was unjustly enriched in connection with such violation or practice; or
(ii) the violation or practice involved a reckless disregard for the law or any applicable regulations or prior order of the appropriate Federal banking agency;
(D) rescind agreements or contracts', and
(F) take such other action as the banking agency determines to be appropriate.... (Énfasis en el original suprimido y énfasis suplido.)
Resulta claro que dicha sección provee un mecanismo de regulación que no es exclusivo de una sola agencia, sino de todas las agencias que intervienen en la reglamentación y supervisión de la industria —“appropriate Federal banking agencies]”— incluida la OTS (en adelante nos referiremos a dichas agencias como “agencias reglamentadoras de la industria financiera”). A su vez, la *326Sec. 8(b), supra, aplica sólo a las instituciones depositarías que estén aseguradas por el FDIC. Gross Nat. Bank v. Comptroller of Currency, 573 F.2d 889 (5to Cir. 1978).
Cabe señalar asimismo que al aprobar dicho esquema administrativo el Congreso no tenía la intención de prote-ger los intereses individuales o privados de las institucio-nes depositarías, sino proteger el interés público y preser-var la estabilidad económica del sector financiero y de la Nación entera:
These agencies are charged with the task of overseeing that banking system for the protection of the public and the national economy as a whole, and not for the benefit or protection of individual banking institutions. The most significant of their supervisory powers is the capacity to issue and enforce cease and desist orders. The agencies may draw upon this power to prevent a bank from violating any agreements with [the agency]; to remedy violations of any “law, rule, or regulation, or any condition imposed in writing by the agency in connection with the granting of any application or other request by the bank,”; or to prohibit any banking practice or procedure that the [agency] deems to be “unsafe or unsound.” In short, cease and desist orders can be utilized to regulate virtually every aspect of a bank’s business. (Citas omitidas.) First Nat. Bank of Scotia v. United States, 530 F.Supp. 162, 166 (D.C.1982).
Debemos subrayar además que, en origen, la See. 8(b) de FISA, supra, autorizaba sólo la presentación de órdenes de cease-and-desist en contra de los bancos. En 1978, sin embargo, el Congreso la enmendó para incluir dentro del alcance de la autoridad administrativa de estas agencias la facultad de presentar dichas órdenes en contra de los directores y oficiales de las instituciones depositarías.
Fue precisamente al amparo de la versión enmendada de la Sec. 8(b) de FISA, supra, que el 23 de agosto de 1990, la OTS emitió una serie de decretos, que incluyó, inter alia, una notificación de cargos (notice of charges) en contra del Banco, el recurrido y los demás querellados. Fue al amparo de dicha disposición que la OTS aprobó el Stipulation to *327Order de 7 de marzo de 1991, o sea, el acuerdo de transac-ción entre el recurrido y dicha agencia, el cual entró en vigor inmediatamente. Véase 12 U.S.C.A. see. 1818(b)(2).(25)
IV
Pasamos, pues, a examinar el asunto específico de los poderes administrativos que poseen las agencias regla-mentadoras de la industria financiera, particularmente, la OTS. El profesor Schroeder explica en su tratado de dere-cho bancario:
Banking agencies may enter into formal agreements with depository institutions or institution-affiliated parties in which those persons undertake to take action or refrain from certain action in managing the affairs of their institutions. A banking agency may enforce such an agreement by using its administrative powers to issue cease and desist orders.(26) Other enforcement measures may be used as well. When an institution-affiliated party violates “any condition imposed in writing by the appropriate Federal banking agency in connection with the grant of any application or other request by such depository institution; or ... any written agreement between such depository institution and such agency,”(27) the banking agency may exercise its removal and prohibition authority with respect to that party.(28) Additionally, the violation of a written condition or agreement by an institution or an institution-affiliated party may subject them to a civil money penalty.(29)
Luego, al explicar el estatuto federal, añade que:
*328A consent order between the agency and an institution or institution-affiliated party may give the banking agency even stronger enforcement powers. Although the agency will have available the full range of civil money penalties and powers to prohibit or remove individuals from participation in the affairs of the institution for a violation of its order, the agency “in its discretion” also may apply directly to a United States district court for an injunction to enforce “any effective and outstanding notice or order” issued by the agency. (30) The agency does not need to first conduct an administrative hearing because that part of the process was waived when the institution or institution-affiliated party consented to the final cease and desist order. Because this will be an enforcement proceeding, not a proceeding to review the merits of the agency’s issuance of the order the institution or institution-affiliated party will not have an opportunity to challenge the adequacy of the substantive or procedural grounds for issuing the order. By consenting to the cease and desist order, the institution or party forfeits the right to judicial review of the order which is the exclusive method for obtaining review, modification, or negation of a banking agency cease and desist order.(31) (Énfasis suplido y escolios omitidos.) M.R. Schroeder, The Law and Regulation of Financial Institutions, Massachusetts, Ed. Warren, Gorham & Lamont, 1995, Vol. I, Sec. 10.01[2],
Surge claramente que las agendas reglamentadoras de la industria financiera gozan de amplios poderes al am-paro de la Sec. 8(b) de FISA, supra, entre los cuales se encuentra el poder de emitir órdenes de cease and desist. Queda claro también que éstas tienen amplia facultad para hacer cumplir dichas órdenes. En cuanto a las órde-nes por consentimiento, el estatuto federal dispone categó-ricamente que dichas agencias tienen discreción para acu-dir a la Corte de distrito federal mediante recurso de injunction y solicitar que se haga cumplir dichas órdenes. La ley dispone que la agencia “may in its discretion apply to the United States district court, or the United States court of any territory ... for the enforcement of any effec*329tive and outstanding notice or order issued ... and such courts shall have jurisdiction and power to order and require compliance herewith ...”. (Enfasis suplido.) 12 U.S.C.A. sec. 1818(i)(l).
Por otra parte, el estatuto federal dispone categórica-mente que ningún otro tribunal tendrá jurisdicción para hacer cumplir o ejecutar las órdenes dictadas por las agen-cias federales que reglamentan la industria financiera: “no court shall have jurisdiction to affect by injunction or otherwise the issuance or enforcement of any notice or order under any such section, or to review, modify, suspend, terminate, or set aside any such notice or order.” 12 U.S.C.A. sec. 1818(i)(l). Nótese que el Congreso específica-mente dispuso en el estatuto que “no court shall have jurisdiction” (énfasis suplido), de manera que ningún tribunal, federal o estatal, tiene jurisdicción para ejecutar una orden de la OTS, que surge de un decreto por consenti-miento, a no ser que la propia OTS así lo solicite, a su discreción, a la corte de distrito federal. Véanse: Board of Governors of Federal Reserve System v. Mcorp Financial, Inc., 112 S.Ct. 459 (1991) (“the congressional preclusion of review in FISA is clear: ‘no court shall have jurisdiction to affect ... the enforcement ... 12 U.S.C. sec. 1818(i)(l)’”); First Nat. Bank of Scotia v. United States, 530 F.Supp. 162 (D.C. 1982); Abercrombie v. Office of Comptroller of Currency, 641 F.Supp. 598, 600 (S.D. Ind. 1986); Gross Nat. Bank v. Comptroller of Currency, supra, pág. 894.
En resumen, de lo anterior podemos colegir lo siguiente: (1) que la Sec. 8(b) de FISA, supra, provee un remedio legal o recurso (e.g., el injunction) para ejecutar y hacer cumplir las órdenes dictadas por las agencias reglamentadoras de la industria financiera, incluidas las órdenes dictadas por consentimiento; (2) el estatuto dispone claramente que dichas agencias federales son las acreedoras exclusivas del derecho a solicitar dicho remedio, y no los bancos, y (3) dicho estatuto establece específicamente *330que el único foro judicial que tiene jurisdicción para hacer cumplir dichas órdenes es la Corte de Distrito Federal.
Por lo tanto, es ineludible la conclusión de que el Banco no tiene legitimación en causa para hacer cumplir o ejecu-tar el acuerdo de transacción concertado entre el recurrido y la OTS. Ello es una prerrogativa exclusivamente conce-dida por ley a favor de la OTS, para ser ejercida por ésta, conforme a su discreción.(32) Es decir, que el Banco carece de standing para reclamar algún derecho a base del acuerdo de transacción, incluso para solicitar la ejecución o el cumplimiento específico de éste.(33)
Más importante aún, los tribunales de Puerto Rico ca-recen de jurisdicción para hacer cumplir (enforce) dichos acuerdos, ya que el Congreso, a través de la Sec. 8(b) de FISA, supra, así lo dispuso. El Congreso fue categórico al *331indicar que quien tiene jurisdicción exclusiva para adjudi-car dichos asuntos es la Corte de Distrito federal. 12 U.S.C.A. sec. 1818(i)(l) (“the United states district court, or the United States court of any territory ...”). Y, como se sabe, los tribunales no tenemos discreción para asumir ju-risdicción donde la ley no la confiere. Maldonado v. Pi-chardo, 104 D.P.R. 778, 782 (1976).(34)
En fin, los tribunales de Puerto Rico carecen de jurisdic-ción para “hacer cumplir” o “ejecutar” (enforce) el acuerdo de transacción convenido entre el recurrido y la OTS. Dicho de otro modo, el estatuto federal impide que los tribu-nales de Puerto Rico, o cualquier otro tribunal estatal den-tro de E.U.A., adjudiquen, interpreten o ejecuten las órdenes por consentimiento dictadas por la OTS o cual-quier otra agencia federal reglamentadora de la industria financiera, que se haya dictado al amparo de la Sec. 8(b) de FISA, supra.
En el caso de autos, es forzoso concluir que tanto el TCA como el TPI erraron al interpretar, adjudicar y resolver los derechos de las partes involucradas en el caso de autos a base del contenido del acuerdo de transacción establecido entre el recurrido y la OTS. Somos del criterio que los tribunales actuaron a base de una premisa errada, a saber, que poseían jurisdicción para exigir el cumplimiento espe-cífico del acuerdo conforme a la interpretación judicial que hiciesen sobre el término rescinded contenido en el acuerdo. Claramente, el acto de interpretar el acuerdo de-nota su percepción de que podían ejecutarlo. Es decir, que al interpretar el término rescinded, y fallar en contra del Banco, dichos tribunales, en efecto, ejecutaron el acuerdo. *332No hay duda de que, para ello, simplemente carecían de autoridad en ley.(35)
El hecho de que las partes no hayan alegado ni planteado la cuestión sobre jurisdicción no es óbice para que hayamos entendido en dicho asunto. Conocida es la norma que impone a los tribunales el deber y la ineludible obligación de examinar prioritariamente si poseen jurisdicción para adjudicar un caso ante sí. Pagán v. Alcalde Mun. de Cataño, 143 D.P.R. 314 (1997); Soc. de Gananciales v. A.F.F., 108 D.P.R. 644, 645 (1979).
Conforme a este precepto nos corresponde siempre ser los guardianes de nuestra jurisdicción, independiente-mente de que la cuestión no se nos haya planteado anteriormente. Vázquez v. A.R.Pe., 128 D.P.R. 513 (1991); Gobernador de PR. v. Alcalde de Juncos, 121 D.P.R. 522 (1988); López Rivera v. Autoridad Fuentes Fluviales, 89 D.P.R. 414 (1963). Es decir, que si las partes no lo han planteado, los tribunales no están impedidos de resolverlo motu proprio. López Rivera v. Autoridad Fuentes Fluviales, supra, pág. 419. Cabe señalar finalmente que en el caso particular de los foros apelativos, nos corresponde exami-nar no solamente si tenemos jurisdicción para resolver la controversia sometida, sino también si los tribunales infe-riores tenían jurisdicción sobre la materia. Bender v. Williamsport Area School Dist., 475 U.S. 534, 541 (1986); Juidice v. Vail, 430 U.S. 327 (1977); Mitchell v. Maurer, 293 U.S. 237, 244 (1934).
V
En conclusión, resulta totalmente improcedente que, en el caso de autos, el Banco intente recobrar la suma de se-*333senta y seis mil quinientos setenta y cinco dólares ($66,575) ya que para ello los tribunales locales simple-mente carecen de jurisdicción. Aclaramos, no obstante, que si bien es cierto que los tribunales no tienen jurisdicción para ejecutar o modificar una orden de la OTS, ello no impide que una parte que invoque una causa de acción amparándose en el ordenamiento jurídico de Puerto Rico pueda acudir a dichos foros, siempre que con ello no se ejecute, modifique o afecte la orden de la OTS.
Se revoca la sentencia del Tribunal de Circuito de Ape-laciones de 7 de mayo de 1999 y la dictada por el Tribunal de Primera Instancia de 20 de marzo de 1996, y se deses-tima la presente acción por falta de jurisdicción.

Se dictará sentencia en conformidad con lo aquí dispuesto.

El Juez Asociado Señor Rebollo López no interviene. El Juez Presidente Señor Andréu García y el Juez Asociado Señor Fuster Berlingeri no intervinieron.

(1) Ramiro L. Colón Muñoz (en adelante el recurrido), al momento de los hechos, era accionista mayoritario del Ponce Federal Bank, F.S.B., actualmente el Banco Bilbao Vizcaya Argentaría (en adelante Banco o el peticionario), y fungía también como Presidente de la Junta de Directores del Banco.


(2) El recurrido y seis (6) ejecutivos lograron conseguir que, como parte de su compensación, el Banco pagara las primas de pólizas de seguro sobre sus vidas. En el caso específico del recurrido, el Banco convino continuar pagando las primas de la póbza que le pagaba su antiguo patrono con la compañía aseguradora Frankbn Life Insurance Co. Véase Apéndice, pág. 155.


(3) Las póbzas del recurrido y otros ejecutivos fueron posteriormente transferi-das a otra aseguradora, Loyalty Life Insurance Co., bajo un arreglo contributivo conocido como split-dollar plan. Véanse: Howard M. Zaritsky, Structuring Buy-Sell Agreements Sec. 8.02[5][c][iii] (1993), B.H. London, L. Kreisberg, y A. Holmwood, Split-Dollar Life Insurance: An Old Friend with New Wrinkles, 138 Tr. & Est. Núm. 4, 48 (Marzo 1999).


(4) Según surge del expediente, el Banco le explicó a todos los oficiales que “honraría su derecho a la póbza cuya titularidad ... sería transferida al momento de cesar su empleo con el Banco ...”. Apéndice, pág. 155.


(5) “Since 1989, the primary regulator of savings associations and savings and loan holding companies is the director of the Office of Thrift Supervision. The Office is located in the Department of the Treasury and has as its head a director who is subject to ‘the general oversight of the Secretary of the Treasury’ but who has considerable autonomy to act independently as a matter of federal law [12 U.S.C. sec. 1462a(c) (Supp. IV 1992)]. The federal statute stipulates that the Secretary of the Treasury ‘may not intervene in any matter or proceeding before the director unless otherwise provided by law.’ 12 U.S.C. sec. 1462a(b)(3) (Supp. IV 1992) The act makes the director responsible for the examination, safe and sound operation, and regulation of savings associations. [12 U.S.C. § 87 1463(a)(1)].” M.R. Schroeder, The Law and Regulation of Financial Institutions, Massachusetts, Ed. Warren, Gorham & Lamont, 1995, Vol. I, Sec. 2.03[2][a],


(6) “The term ‘thrift’ encompasses various types of stat[e] and federally chartered financial institutions that traditionally invested primarily in single-family residential mortgages. These institutions include building and loan associations, savings and loan associations, cooperative banks, homestead associations, and savings banks.” Nota, Forbearance Agreements: Invalid Contracts for the Surrender of Sovereignty, 92 Colum. L. Rev. 426 esc. 1 (1992).
La palabra thrift se traduce al español como ahorro, frugalidad o economía. Diccionario español-inglés ¡inglés-español, Larousse, 1995, pág. 636.


(7) Apéndice, pág. 45. Por no ser particularmente relevante al caso de autos, no será necesario hacer un recuento más detallado y específico sobre las prácticas ban-carias ilegales y las irregularidades incurridas por los hermanos Colón Muñoz. Para ello véase Apéndice, págs. 43-75. Véanse, además: U.S. v. Colón-Muñoz, 192 F.3d 210 (1er Cir. 1999); U.S. v. Blasini-Lluberas, 169 F.3d 57 (1er Cir. 1999).


(8) Según se estipuló en el acuerdo de retiro: "... Mr. Colón will remain as Chairman of the Board of Directors of Ponce Federal until December 31, 1990. During such time, Mr. Colón shall perform his functions as Chairman of the Board and assist with the orderly transition of Ponce Federal’s senior management. In consideration for such services, in assisting with the orderly transition of Ponce Federal’s senior management, Mr. Colón shall be paid the sum of $14,137.50 per month, shall be reimbursed for all ordinary and necessary expenses incurred in connection with his performance of such services, and shall be furnished an office and a secretary at Ponce Federal.” Apéndice, pág. 209.


(9) Dicho documento fue suscrito por el Banco a través del Sr. José Vidal, Vice-presidente de Recursos Humanos. Apéndice, pág. 159.


(10) En específico la Office of Thrift Supervision (en adelante OTS) emitió los siguientes decretos: “Temporary Pre-Hearing Order (Including Order of Suspen-sión)”, Apéndice, pág. 43; “Order of the Director Authorizing Commencement of Enforcement Action and Issuance of Pre-Hearing Temporary Order Regarding Ponce Federal Bank, F.S.B., Ponce, Puerto [Rico], and Institution-Affiliated Parties Thereof”, id., pág. 53; “Notice of Charges (Removal and Prohibition)(Cease-and-Desist)”, id., pág. 57.


(11) Posteriormente, en 1995, al recurrido se le imputó la comisión de varios delitos federales por hechos relacionados. Luego de un prolongado procedimiento judicial, un jurado finalmente lo declaró culpable, y el 20 de abril de 1998, un Juez federal lo sentenció a cumplir una pena de veintiún (21) meses de cárcel seguida de dos (2) años de probatoria y el pago de una multa de veinte mil dólares ($20,000). Véase U.S. v. Colón-Muñoz, supra. Asimismo el recurrido, quien es abogado, fue separado indefinidamente del ejercicio de la abogacía por este Tribunal. In re Colón Muñoz, 149 D.P.R. 627 (1999).


(12) En lo sucesivo, cuando nos refiramos a ‘la See. 8” significamos el artículo del Federal Deposit Insurance Act (en adelante FDIA) codificado en 12 U.S.C.A. see. 1818.


(13) Apéndice, págs. 87-95.


(14) Asimismo, como veremos, ninguna de las partes impugnó esta determinación.


(15) Por último, cabe señalar que el Tribunal de Primera Instancia (en adelante TPI) condenó a la parte demandante al pago de costas y de cinco mil dólares ($5,000) en concepto de honorarios de abogado por temeridad. Indicó, además, que sobre la sentencia se pagaría el interés legal de nueve punto setenta y cinco por ciento (9.75%) a tenor de la Regla 44.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Oportu-namente, el Banco solicitó determinaciones adicionales de derecho. Así, el 14 de octubre de 1997, el TPI emitió una resolución, aclarando que el interés legal le aplicaba a la cantidad concedida en concepto de honorarios de abogado. Dicho dicta-men fue archivado en autos y notificado a las partes el 16 de octubre de 1997.


(16) Al igual que el TPI, el Tribunal de Circuito de Apelaciones (en adelante TCA) subrayó el hecho que el acuerdo de transacción no menciona específicamente la devolución del pago por adelantado de las primas al Banco.


(17) En origen, el Banco planteó en el TPI dos (2) controversias jurídicas, a saber: (1) la procedencia de la devolución de sesenta y seis mil quinientos setenta y cinco dólares ($66,575); y (2) la procedencia de la invalidación del cambio de titula-ridad de la póliza de seguro de vida que éste efectuó a favor del recurrido al momento de retirarse, en 1990.
En cuanto al segundo planteamiento formulado ante el TPI, el Banco alegó en la demanda que dicho traspaso se efectuó basándose en el acuerdo de retiro que, según su interpretación, fue “rescindido” posteriormente por el acuerdo de transacción. Dicha “rescisión” —argumentó el Banco— obligaba a las partes demandadas a devol-verle la titularidad. El foro de instancia resolvió dicha controversia al establecer mediante sentencia parcial que la titularidad de la póliza pertenecía al recurrido, ya que así lo había acordado con el Banco en 1984 y “estaba muy claro que al terminar la relación de su trabajo, [éste] recuperaría su póliza”. Apéndice, pág. 537. La sen-tencia parcial nunca fue impugnada, ya que el Banco y Chubb Life Insurance Company of America (en adelante Chubb Life) estipularon que sería “final, firme e inape-lable desde el momento en el cual se dicte”. Apéndice, págs. 119-120. Así, pues, quedó aclamada la controversia sobre la titularidad de la póliza.


(18) En adelante utilizaremos el término “instituciones depositarías”. El término comúnmente utilizado en los estatutos federales es depository institutions. El FDIA define dicho término como “any bank or savings association”, 12 U.S.C.A. sec. 1813(c)(1); mientras que el Federal Reserve Act incluye en su definición a las “insured credit union[s] ... or ... credit union[s] ... eligible to make application to become insured credit union[s] 12 U.S.C.A. sec. 461(b)(1)(A). De modo que el término depository institutions es más abarcador, es decir, no se limita meramente a institu-ciones tales como los bancos comerciales. Véase Schroeder, op. cit., Sec. 2.02. Por ello utilizaremos el término “instituciones depositarías” en vez del término “instituciones bancarias”.


(19) Entre otras, el Board of Governors of the Federal Reserve System, que ad-ministra el Federal Reserve System; la Federal Deposit Insurance Corporation, una corporación pública (en adelante FDIC); la Resolution Trust Corporation-, la Office of *323the Comptroller of the Currency y la OTS, que son divisiones del Departamento del Tesoro de Estados Unidos de América (en adelante E.U.A.).


(20) Véase Transohio Sav. Bank v. Director, OTS, 967 F.2d 698, 601 (D.C. Cir. 1992). Por ejemplo, el Congreso aprobó el Federal Home Loan Bank Act, 12 U.S.C.A. secs. 1421-1449; el Home Owners Loan Act, 12 U.S.C.A. secs. 1461-1468c, y el National Housing Act, 12 U.S.C.A. secs. 1701-1750g. Véase, además, Nota, Nonconsensual Repeal of Third-Party Beneficiary Contract Rights: Senior Creditors Under Subordination Agreements, 8 Cardozo L. R. 1227, 1228 (1987).


(21) La industria bancaria y financiera en E.U.A. atravesó dos (2) grandes pe-ríodos de crisis en la década de 1980. La primera crisis tuvo un término de duración de tres (3) años, desde 1980 a 1983; la segunda crisis del sector comenzó aproxima-damente en el Í986 hasta que se estabilizó en 1989. Véase L.J. White, The S & L Debacle 67-97 (1991).


(22) Pub. L. No. 101-73, 103 Stat. 183 (1989).


(23) Como indicamos anteriormente, la OTS es la agencia federal que desde 1989 se le ha encomendado regular las asociaciones e instituciones financieras dedicadas a contratos de depósitos de ahorro y transacciones de crédito; o como bien indica el profesor Milton Schroeder, la OTS es “the primary regulator of savings associations and savings and loan holding companies ...”. Schroeder, supra, Sec. 2.03 [2] [a] (1995).


(24) Pub. L. No. 89-695, 80 Stat. 1028 (codificado en distintas secciones que se encuentran dispersas a través de 12 U.S.C.A.). Ahora bien, como veremos, el asunto de autos requerirá sólo el examen específico de la Sec. 8(b) de Financial Institutions Supervisory Act of 1966 (en adelante PISA), 12 U.S.C.A. sec. 1818(b).
Asimismo, cabe señalar que dicha sección sufrió varias enmiendas en el 1978, mediante el Financial Institutions Regulatory and Interest Rate Control Act of 1978, Pub. L. No. 95-630, 92 Stat. 3641 (1978). La enmienda, sin embargo, de modo alguno alteró el propósito básico del estatuto:
“[T]he simple effect of this amendment was to give the ... authority to issue an order against a particular director, officer or employee to cease and desist from engaging in unsound or unsafe banking practices or from violating a particular bank law or rule, rather than having to bring an action against the bank itself....” Larimore v. Comptroller of Currency, 789 F.2d 1244, 1251 (7mo Cir. 1986).
La enmienda, además, proveyó la facultad administrativa de remover de las juntas de instituciones depositarías o de sus cargos, o de ambos, a aquellos emplea-dos del banco que, mediante sus actos, hayan demostrado un serio menosprecio a la estabilidad de la institución. Véase 12 U.S.C.A. sec. 1818(e)(1); véase, además, Sunshine State Bank v. Federal Deposit Ins. Corp., 783 F.2d 1580, 1582 (limo Cir. 1986).


(25) La subsección (b)(2) se refiere específicamente a “cease-and-desist order issued upon consent”. (Énfasis suplido.) 12 U.S.C. sec. 1818(b)(2). Este tipo de órde-nes emitidas por las agencias reglamentadoras de la industria financiera, por tanto, se ha denominado como consent orders. Véase Schroeder, op. cit, Sec. 10.01 [2], Con-forme a ello, adoptaremos la traducción “órdenes por consentimiento” para referimos a dichas órdenes de manera general.


(26) 12 U.S.C.A. sec. 1818(b)(1), (c)(1).


(27) 12 U.S.C.A. sec. 1818(e)(l)(A)(i)(III), (IV).


(28) 12 U.S.C.A. sec. 1818(e)(1).


(29) 12 U.S.C.A. see. 1818(i)(2)(A)(iii), (iv).


(30) 12 U.S.C.A. sec. 1818GX1).


(31) 12 U.S.C.A. sec. 1818(h)(1).


(32) Debemos advertir que pasadas algunas semanas luego de que se firmó el acuerdo de transacción, la OTS condujo una investigación rutinaria o “regular” del Banco. Ello, al amparo de las Rules and Regulations for the Insurance Accounts, 12 C.F.R. secs. 225.5(c) y 261.2(j). Asimismo, se nombró un examinador oficial adminis-trativo, el señor Brett Bouchard, para que efectuara la investigación. Según surge del informe, que aparece en el expediente, el señor Bouchard concluyó que pese a que el recurrido había devuelto la mayoría de los beneficios que obtuvo de su acuerdo de retiro, aún no le había devuelto al Banco varios activos: "... Mr. Ramiro Colón also owes the institution a total of $153,073 for mortgage payments, life insurance and office furniture .... Mr. Colón is under the impression that when he signed the Order with the OTS, it resolved all outstanding debts owed to the institution and that [he] has no intention of making any additional payments to [the Bank]”. (Énfasis suplido.) Apéndice, pág. 107. “This amount represents $83,113 in mortgage payments (includes accrued interest), $66,[B]7B in life insurance premiums and $3,285 for office furniture purchased.” (Énfasis y corchetes suplidos.) Id., pág. 108.
Según surge del informe, el examinador Bouchard dio notificación sobre este pormenor a la división de ejecución y litigio de la OTS (Enforcement Division of the OTS). Pese a sus hallazgos, y para su sorpresa, la respuesta de dicha división fue la siguiente: “that these items were not part of the settlement agreement with Mr. Colón.” Apéndice, pág. 107. Ello explica el por qué la OTS, en el ejercicio de la discreción que le concede la See. 8 de FISA, nunca ha procurado exigir la devolución de estas partidas en la Corte de Distrito Federal.
No obstante, el examinador Bouchard sostuvo un criterio distinto, y así lo indicó en su informe; concluyó que “the institution should pursue all legal remedies available to obtain reimbursement on these items”. (Énfasis suplido.) Apéndice, pág. 107. De ahí la presente acción incoada por el Banco en contra del recurrido en el TPI.


(33) A más de esto, como indicamos anteriormente, el Banco no fue parte en el acuerdo de transacción. Y si bien podría argumentarse que el sexto inciso de dicho acuerdo constituye una estipulación a favor de tercero —o sea, a favor del Banco— no obstante, estamos impedidos de examinar dicho planteamiento ya que, como acla-ramos hoy, para ello simplemente carecemos de jurisdicción.


(34) Todo lo relativo a la adjudicación, interpretación y ejecución de las órdenes dictadas por la OTS o cualquier otra agencia federal reglamentadora de la industria financiera es asunto que compete exclusivamente a las cortes federales. Es decir, es un área que ha sido específicamente desplazada (preempted) por la legislación federal. Mortg. Mht, Inc. v. FDIC for Bankers Trust, 780 F. Supp. 406 (E.D. La. 1991).


(35) Habiendo resuelto que carecemos de jurisdicción para adjudicar el presente caso a base del acuerdo de transacción, es obvio que tampoco es procedente entrar a dilucidar e interpretar el término rescinded, contenido en el acuerdo.